Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Myers on 5/4/2021.

The application has been amended as follows: 
In claim 1:
1. (Currently Amended):  A polyamide powder for selective absorbing sintering, SAS, or selective inhibition sintering, SIS, wherein the polyamide has a solution viscosity to ISO 307 of 1.8 to 2, a rise in the solution viscosity of [[0%]] 5% to 25%, when subjected to a temperature 20°C below its melting temperature under air for 20 hours, and an excess of carboxylic acid end groups over amine end groups of 20 to 60 mmol/kg, 
wherein a surface energy of the polyamide, determined by a contact angle measurement by a capillary rise height method by use of the Washburn equation and the evaluation method according to Owens, Wendt, Rabel and Kaelble, is not more than 35 mN/m and
a BET surface area of the polyamide powder, measured to DIN ISO 9277, is from 10 m2/g to 30 m2/g.

Claims 17-18, 20 and 22-23 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Declaration under Rule 1.132 and Applicant’s arguments are sufficient to overcome rejection under 35 USC set forth in the previous Office Action.
Amended claim 1 drawn to a sintering polyamide powder with specific solution viscosity, surface energy and BET surface area. The polyamide macromolecules have a 20-60 mmol/kg excess of carboxylic end groups over amino groups.
In Declaration signed by Dr. Baumann unexpected results showing an advantage of the claimed range of carboxylic end groups over amines are effectively demonstrated. In particular, both key mechanical properties (i.e. tensile modulus and elongation at break) are higher for polyamides, where excess of carboxylic  terminals over amino groups  within the range of 20-60 mmol/kg.

The new search does not reveal any references covering a subject matter of the amended claim 1.
The closest prior art found is represented by Schmid et al (US 7786222) and Monsheimer et al (US 20040102539).
Schmid teaches a High-viscosity PA-12, produced with end groups: 
COOH, 30 mmol/kg and 
NH2 23 mmol/kg,  
having relative viscosity of 2.15 (see 13:65).
Monsheimer discloses a Nylon-12 (PA12) sintering powder having variety of COOH/NH2 ratios and relative viscosities (see Table 2).

However, both Schmid and Monsheimer fail to teach the claimed excess of carboxylic groups.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






GL
/GREGORY LISTVOYB/               Primary Examiner, Art Unit 1765